Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00476-CV

                     IN THE INTEREST OF J.S.G. and J.G., Children

                 From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017PA00010
                      Honorable Solomon Casseb III, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED January 7, 2019.


                                              _____________________________
                                              Rebeca C. Martinez, Justice